UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7052



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ALLEN JONES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CR-00-446; CA-03-1920-2-CHW)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Allen Jones, Appellant Pro Se. Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Allen Jones, a federal prisoner, seeks to appeal

the   district    court’s     order   granting    summary    judgment      to   the

Government and denying relief on his motion under 28 U.S.C. § 2255

(2000).     The order is not appealable unless this Court issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner    satisfies    this    standard     by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Jones has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented      in   the

materials     before   the    court   and     argument   would     not    aid   the

decisional process.

                                                                         DISMISSED




                                      - 2 -